Lathrop, J.
This action is brought under the St. of 1894, c. 436; but we see nothing in the act which authorizes a finding for the plaintiff. The agreed facts show that there is maintained in the defendant town a school of corresponding grade to a high school. While this school is not maintained by the town, there is nothing in the act which requires it to be so maintained. Nor is there anything in the act which requires the school to be approved by the State Board of Education.
In many towns in the State there are academies, or schools of a grade equal to that of high schools, maintained from the income of funds left for the purpose, and which are free to the children of the inhabitants; and we have no doubt that the act before us was drawn with this fact in view. There is no reason why a town which is not obliged by law to maintain a high school, and which has a school of equal grade within its borders, should be obliged to pay for the tuition of a child of one of its inhabitants in another town, because the parent of the child prefers one school to the other. And, as we construe the statute, this is not required.
The judgment entered for the plaintiff must be reversed, and judgment entered for the defendant.

Bo ordered.